127 U.S. 774 (1888)
HUNT
v.
BLACKBURN.
No. 199.
Supreme Court of United States.
Submitted April 2, 1888.
Decided April 9, 1888.
Motion to reinstate submitted April 26, 1888.
Ordered continued April 30, 1888.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF ARKANSAS.
Mr. J.B. Haskell for appellant.
No appearance for appellee.
MR. JUSTICE MILLER:
After an examination of the record in this case, which was submitted on printed arguments, we *775 have not been able to find any evidence of the value of the land in controversy, which is the subject of this suit. It is therefore
Dismissed for want of jurisdiction.
Mr. Haskell, on the 26th April, 1888, submitted a motion to reinstate the cause, accompanied by affidavits of the value of the property in dispute.
No appearance for opposition.
MR. JUSTICE MILLER:
This case was dismissed by the court on April 9, 1888, because there was no evidence of there being a sufficient amount in controversy to give this court jurisdiction. A motion is now made to reinstate it, and affidavits submitted on the part of the appellant intended to show that the value of the land in controversy is over $5000. Although notice was given to the opposite party by telegraph, there has been no sufficient opportunity or time for them to produce counter affidavits, nor are we entirely satisfied with the sufficiency of those produced by the appellant. This motion to reinstate the case is, therefore, continued until the next term of the court, with leave for either party to file additional affidavits on this subject.